Order entered April 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01491-CV

                   RICHARDSON EAST BAPTIST CHURCH, Appellant

                                               V.

 PHILADELPHIA INDEMNITY INSURANCE COMPANY AND JAMES GREENHAW,
                             Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13868

                                           ORDER
       We GRANT appellant’s March 31, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than April 16, 2015. Appellant is cautioned

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE